Dr. Oliver




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      January 22, 2015

                                   No. 04-14-00491-CV

                        William M. COLLINS and Patricia Collins,
                                     Appellants

                                             v.

                                DR. OLIVER WILLIAMS,
                                       Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 13648
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
     The Appellant’s Verified Motion for Reconsideration of Denial of Oral Argument is
DENIED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court